                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BECKLEY

JAMAL A. AZEEZ,

     Petitioner,

v.                                       CIVIL ACTION NO. 5:03-00252

JAMES S. RUBENSTEIN,
Commissioner, WILLIAM S.
HAINES, Warden,

     Respondents.


                    MEMORANDUM OPINION AND ORDER

     Pending before the court is petitioner’s motion for

reconsideration.    (ECF No. 36).   By Memorandum Opinion and Order

dated July 6, 2018, the court denied Azeez’s motion to reopen his

application for a writ of habeas corpus pursuant to 28 U.S.C. §

2254, filed in 2003.   See ECF No. 35.

     Motions to reconsider are generally disfavored.      See

Candidate #452207 v. CFA Institute, No. 1:11-CV-1167 (GBL/JFA),

2012 WL 13028142, *1 (E.D. Va. Jan. 13, 2012).     As one court

explained:

          Motions for reconsideration serve a limited
     purpose: “to correct manifest errors of law or fact or
     to present newly discovered evidence.” Harsco Corp. v.
     Zlotnicki, 779 F.2d 906, 909 (3rd Cir. 1985), cert.
     denied, 476 U.S. 1171, 106 S. Ct. 2895, 90 L.Ed.2d 982
     (1986). It is within the sole discretion of the Court
     as to whether the granting of a motion to reconsider is
     appropriate. Boryan v. United States, 884 F.2d 767,
     771 (4th Cir. 1989). A motion to reconsider should not
     be granted where the moving party simply seeks to have
     the Court “rethink what the Court ha[s] already thought
     through—rightly or wrongly.” Above the Belt, Inc. v.
        Mel Bohanann Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va.
        1983).

United States v. Torain, 77 F. Supp.2d 749, 751 (S.D.W. Va.

1999); see also Candidate #452207, 2012 WL 13028142, at *1 (“Such

motions serve very limited purposes: to correct the court’s

misapprehension of a party’s position or manifest errors of law

or fact, or to present newly discovered evidence.”).               “Such

problems rarely arise and the motion to reconsider should be

equally rare.”    Candidate #452207, 2012 WL 13028142, at *1

(quoting Above the Belt, Inc. v. Bohannan Roofing, Inc., 99

F.R.D. 99, 101 (E.D. Va. 1983)).

        Azeez’s motion is simply a request that the court change its

mind.    For this reason and the reasons outlined in the Memorandum

Opinion and Order of July 6, 2018, the motion to reconsider is

DENIED.

        The Clerk is directed to send copies of this Memorandum

Opinion and Order to counsel of record and unrepresented parties.

        IT IS SO ORDERED this 7th day of January, 2019.

                                       ENTER:



                                       David A. Faber
                                       Senior United States District Judge




                                   2
